Opinion by
Judge Cofer :
The order directing the appellant to pay into court the amount of the appellee’s claim was only interlocutory, but the order directing it to be paid over to him was final and might have been appealed from and superseded. It decided the rights of the parties as to that fund, and the court had no power, after the term, to set aside the order, or to require the appellee to pay back the money, and the rule was properly discharged.
Sec. 42, Art. 2, Chap. 39, Gen. Stat., relates to voluntary payments, and not to such as are made under the judgment of a court. The appellant did not pay because he supposed that the estate was solvent, or on account of any mistake on his part, but because the court so ordered. There is no appeal from the orders requiring the money to be paid to the clerk and requiring him to pay it to the appellee, and *776as long as those orders stand unreversed, the order appealed from must be held correct.
P. PI. Leslie, for appellant. I. P. Garnett, for appellee.
Judgment affirmed.